 



Exhibit 10.1

 

Entrusted Management agreement

 

 

Between

 

 

LIAO YAZHONG

 

ZHANG ZHANGMEI

 

QU HUIWEN

 

Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd.

 

 

and

 

 

Nanjing Kangjiafu Investment Consulting Co., Ltd.

 

 

 

 

 

JANUARY 2014

 

WUXI, CHINA

Entrusted Management Agreement

 



 

 

 

This Entrusted Management Agreement (the “Agreement”) is entered into on January
17, 2014 in Wuxi, by and between:

 

Party A:

 

1Liao Yazhong, a citizen of PRC with Identity Card number of 51060219660804649X,
owns 60.004% of the share equity of Wuxi Kangjiafu Royal Traditional Investment
Management Co., Ltd.;

 

2Zhang Zhangmei, a citizen of PRC with Identity Card number of
330623196310170189, owns 27.498% of the share equity of Wuxi Kangjiafu Royal
Traditional Investment Management Co., Ltd.;

 

3Qu Huiwen, a citizen of PRC with Identity Card number of 510602196811076491,
owns 12.498% of the share equity of Wuxi Kangjiafu Royal Traditional Investment
Management Co., Ltd.

 

4Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd., an enterprise
incorporated and existing within the territory of China in accordance with the
law of the People’s Republic of China, the registration number of its legal and
valid Business License is 320211000171509 and the legal registered address is
25th floor, No.567-No.569 Jianzhu Xi Road, Wuxi.

 

and

 

Party B:

 

Nanjing Kangjiafu Investment Consulting Co., Ltd., a wholly foreign-owned
enterprise incorporated in PRC, the registration number of its legal and valid
Business Lincese is 320121400001548 and the legal registered address is Room
102, Unit 19, Nanjing Fenghuang Gang Business and Trade Recreational Zone,
No.1680 Shuanglong Road, Moling Street, Jiangning District (Jiangning
Development Area), Nanjing.

 

Whereas:

 

1Party A constitutes Wuxi Kangjiafu Royal Traditional Investment Management Co.,
Ltd. (hereinafter referred to as “Opco”) and all of its shareholders holding all
share equity of Opco. Under this Agreement, Opco and all of its shareholders
have acted collectively as one party to this Agreement;

 

2Nanjing Kangjiafu Investment Consulting Co., Ltd. (hereinafter referred to as
“Party B”) is a wholly foreign-owned enterprise incorporated and existing within
the territory of China in accordance with the law of the People’s Republic of
China.

 



 

 

 

3Party A desires to entrust Party B to manage and operate Opco;

 

4Party B agrees to accept such entrustment and to manage Opco on behalf of Party
A.

 

Therefore, in accordance with laws and regulations of the People’s Republic of
China (the “PRC”), the Parties agree as follows after friendly consultation
based on the principle of equality and mutual benefit.

 

Article 1 Entrusted Management

 

1.1Party A agrees to entrust the management of Opco to Party B pursuant to the
terms and conditions of this Agreement. Party B agrees to manage Opco in
accordance with the terms and conditions of this Agreement.

 

1.2The term of this Entrusted Management Agreement (the “Entrusted Period”)
shall be from the effective date of this Agreement to the earlier of the
following:

 

(1) the winding up of Opco, or

 

(2) the date on which Party B completes the acquisition of Opco.

 

1.3 During the Entrusted Period, Party B shall be fully and exclusively
responsible for the management of Opco. The management service includes without
limitation the following:

 

(1)Party B shall be fully and exclusively responsible for the operation of Opco,
which includes the right to appoint and terminate all members of the board of
directors and the right to hire managerial and administrative personnel etc.
Party A or its voting proxy shall make a shareholder’s resolution and a board of
directors’ resolution based on the decision of Party B.

 

(2)Party B has the full and exclusive right to manage and control all cash flow
and assets of Party A. Opco shall open one or more entrusted account(s) or
designate one or more existing account(s) as the entrusted account(s). Party B
has the full and exclusive right to decide the use of the funds in the entrusted
account(s). The authorized signature of the account(s) shall be appointed or
confirmed by Party B. All of the funds of Opco shall be kept in the entrusted
account(s), including but not limited to its existing working capital and
purchase price received from selling its production equipment, inventory, raw
materials and accounts receivable to Party B (if any), all payments of funds
shall be disbursed through the entrusted account(s), including but not limited
to the payment of all existing accounts payable and operating expenses, payment
of employees salaries and purchase of assets, and all revenues from its
operation shall be kept in the account(s).

 



 

 

 

(3)Party B shall have the full and exclusive right to control and administrate
the financial affairs and daily operation of Opco, such as entering into and
performance of contracts, and payment of taxes etc.

 

1.4Party B has right to provide the quarterly statement of account to Opco
pursuant to the price recognized by the Parties and the working amount provided
by Party B, and Party B has right to collect the relevant entrusted management
fee from Opco pursuant to the date and amount indicated in the statement of
account. Party A and Party B may make other arrangements on the payment of
entrusted management fee at any time through the mutual consent. Both Parties
further agree that, Opco shall pay for the due service fee first in accordance
with the Exclusive Technology Service Agreement executed by and between Opco and
Party B on January 17, 2014, in Wuxi, before Opco pays for the entrusted
management fee to Party B.

 

1.5Party B shall assume all operation risks out of the entrusted management of
Opco and bear all losses of Opco. If Opco has no sufficient funds to repay its
debts, Party B is responsible for paying off these debts on behalf of Opco; if
Opco’s net assets are lower than its registered capital, Party B is responsible
for funding the deficit.

 

Article 2 Rights and Obligations of the Parties

 

2.1 During the term of this Agreement, Party A’s rights and obligations include:

 

(1)to hand over Opco to Party B for entrusted management as of the effectiveness
date of this Agreement and to hand over all of business materials together with
Business License and corporate seal of Opco to Party B;

 

(2)Party A has no right to make any decision regarding Opco’s operations without
the prior written consent of Party B;

 

(3)to have the right to know the business conditions of Opco at any time and
provide proposals;

 

(4)to assist Party B in carrying out the entrusted management in accordance with
Party B’s requirement;

 



 

 

 

(5)to perform its obligations pursuant to the Shareholders’ Voting Rights Proxy
Agreement, signed by and between Liao Yazhong, Zhang Zhangmei, Qu Huiwen and
Party B on January 17, 2014, in Wuxi, and not to violate the said agreement;

 

(6)not to intervene Party B’s management over Opco in any form by making use of
shareholder’s power;

 

(7)not to entrust or grant their shareholders’ rights in Opco to a third party
other than Party B without Party B’s prior written consent;

 

(8)not to otherwise entrust other third party other than Party B to manage Opco
in any form without Party B’s prior written consent;

 

(9)not to terminate this Agreement unilaterally with for any reason whatsoever;
or

 

(10)to enjoy other rights and perform other obligations under the Agreement.

 

2.2 During the term of this Agreement, Party B’s rights and obligations include:

 

(1)to enjoy the full and exclusive right to manage Opco independently;

 

(2)to enjoy the full and exclusive right to dispose of all assets of Opco;

 

(3)to enjoy all profits and bear losses arising from Opco’s operations during
the Entrusted Period;

 

(4)to appoint directors of Opco;

 

(5)to appoint the legal representative, general manager, deputy general manager,
financial manager and other senior managerial personnel of Opco;

 

(6)to convene shareholders’ meetings of Opco in accordance with the
Shareholders’ Voting Rights Proxy Agreement and sign resolutions of
shareholders’ meetings; and

 

(7)to enjoy other rights and perform other obligations under the Agreement.

 

Article 3 Representations and Warranties

 

The Parties hereto hereby make the following representations and warranties to
each other as of the date of this Agreement that:

 



 

 

 

(1)has the right to enter into the Agreement and the ability to perform the
same;

 

(2)the execution, delivery and performance of this Agreement by each party have
been duly authorized by all necessary corporate action;

 

(3)the execution of this Agreement by the officer or representative of each
party has been duly authorized;

 

(4)each party has no other reasons that will prevent this Agreement from
becoming a binding and effective agreement between both parties after execution;

 

(5)the execution and performance of the obligations under this Agreement will
not:

(a)          violate any provision of the business license, articles of
association or other similar documents of its own;

(b)         violate any provision of the laws and regulations of PRC or other
governmental or regulatory authority or approval;

(c)          violate or result in a breach of any contract or agreement to which
the party is a party or by which it is bound.

 

Article 4 Effectiveness

 

This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with seals affixed.

 

Article 5 Liability for Breach of Agreement

 

During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract and the breaching party shall
compensate the non-breaching party for the loss incurred as a result of this
breach.

 

Article 6 Force Majeure

 

The failure of either party to perform all or part of the obligations under the
Agreement due to force majeure shall not be deemed as breach of contract. The
affected party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
parties hereto.

 



 

 

 

Article 7 Governing Law

 

The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People’s Republic of China.

 

Article 8 Settlement of Dispute

 

Any disputes under the Agreement shall be settled at first through friendly
consultation between the parties hereto. In case no settlement can be reached
through consultation, each party shall have the right to submit such disputes to
Shanghai International Economic and Trade Arbitration Commission in Shanghai.
The Place of arbitration is Shanghai. The arbitration award shall be final and
binding on both parties.

 

Article 9 Confidentiality

 

9.1 The parties hereto agree to cause its employees or representatives who have
access to and knowledge of the terms and conditions of this Agreement to keep
strict confidentiality and not to disclose any of these terms and conditions to
any third party without the expressive requirements under law or request from
judicial authorities or governmental departments or the consent of the other
party, otherwise such party or personnel shall assume corresponding legal
liabilities.

 

9.2 The obligations of confidentiality under Section 1 of this Article shall
survive after the termination of this Agreement.

 

Article 10 Severability

 

10.1 Any provision of this Agreement that is invalid or unenforceable due to the
laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.

 

10.2. In the event of the foregoing paragraph, the parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.

 

Article 11 Non-waiver of Rights

 

11.1 Any failure or delay by any party in exercising its rights under this
Agreement shall not constitute a waiver of such right.

 

11.2 Any failure of any party to demand the other party to perform its
obligations under this Agreement shall not be deemed as a waiver of its right to
demand the other party to perform such obligations later.

 

11.3 If a party excuses the non-performance by other party of certain provisions
under this Agreement, such excuse shall not be deemed to excuse any future
non-performance by the other party of the same provision.

 



 

 

 

Article 12 Non-transferability

 

Unless otherwise specified under this Agreement, no party can assign or delegate
any of the rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other party.

 

Article 13 Miscellaneous

 

13.1 Any and all taxes arising from execution and performance of this Agreement
and during the course of the entrusted management and operation shall be borne
by the Parties respectively pursuant to the provisions of laws and regulations.

 

13.2 Any amendment entered into by the parties hereto after the effectiveness of
this Agreement shall be an integral part of this Agreement and have the same
legal effect as part of this Agreement. In case of any discrepancy between the
amendment and this Agreement, the amendment shall prevail. In case of several
amendments, the amendment with the latest date shall prevail.

 

13.3 This Agreement is executed by Chinese and English in duplicate and both the
English version and Chinese version shall have the same effect. Each of the
original Chinese and English versions of this Agreement shall be executed in 5
copies.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 



 



 

 

 

In witness hereof, the Agreement is duly executed by the parties hereto on the
date first written above.

 

Party A:

 

Liao Yazhong

(Signature): /s/ Liao Yazhong

 

Zhang Zhangmei

(Signature) : /s/ Zhang Zhangmei

 

Qu Huiwen

(Signature) : /s/ Qu Huiwen

 

Wuxi Kangjiafu Royal Traditional Investment Management Co., Ltd.

 

(Seal)

 

 

Authorized representative:

(Signature) /s/ Liao Yazhong

 

 

 

Party B:

 

Nanjing Kangjiafu Investment Consulting Co., Ltd.

 

(Seal)

 

 

Authorized representative:

(Signature) /s/ Liao Yazhong

 



 

